Pee Cubiam.
We agree with the Supreme Court’s result and substantially with its opinion. To avoid a misconception, however, we think it well to say that the language of the opinion as to “placing a car of inflammable material like hay in an, open yard, subject to approach by any stranger without sufficient guarding to prevent its ignition,” must not be construed so as to make the railroad company an insurer; its duty is to exercise reasonable care to guard the property, as the Supreme Court said, a care which must of course be commensurate with the danger.
The question asked of the witness as to seeing or knowing of a watchman in the yard was admissible in rebuttal, for the reason given by the Supreme Court. It was unnecessary to go further.
In view' of the fact that this was an interstate shipment, wre think it well to call attention to the recent decision of the United States Supreme Court as to the burden of proof in this class of cases. Southern Railway Co. v. Prescott, 240 U. S. 632.
For affirmance — The Chancellor, Chief Justice, Swayze, Trenchard, Minturn, Kalisch, Black, White, Heppenheimer, WILLIAMS, JJ. 10.
For reversal — Hone.